                                            Entered on Docket
                                            May 13, 2019
                                            EDWARD J. EMMONS, CLERK
                                            U.S. BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF CALIFORNIA


 1
                                          Signed and Filed: May 12, 2019
 2
 3
 4                                        ________________________________________
                                          DENNIS MONTALI
 5                                        U.S. Bankruptcy Judge

 6
 7
                               UNITED STATES BANKRUPTCY COURT
 8
                               NORTHERN DISTRICT OF CALIFORNIA
 9
     In re                                  )           Chapter 11
10                                          )
     PG&E CORPORATION,                      )           Bankruptcy Case
11                                          )           No. 19-30088-DM (Lead Case)
     and                                    )
12                                          )
     PACIFIC GAS AND ELECTRIC               )           Bankruptcy Case
13   COMPANY,                               )           No. 19-30089-DM
                                            )
14                           Debtors.       )           (Jointly Administered)
                                            )
15   9 Affects PG&E Corporation             )
     X Affects Pacific Gas and Electric Co. )
16   9 Affects both Debtors                 )
                                            )
17   * All papers shall be filed in         )
       Lead Case, No. 19-30088-DM.          )
18   ________________________________ )
19                MEMORANDUM DECISION ON MOTIONS FOR RELIEF FROM STAY
20 I. INTRODUCTION
21           The court held hearings on May 9, 2019, on motions for relief
22 from stay filed by Marina and Mikhail Gelman (“Gelmans”) (Dkt. No.
23 1310) and Valero Refining Company - California (“Valero”) (Dkt. No.
24 315).         The two motions are unrelated and have not been consolidated
25 for any purpose.            For the reasons explained below, neither motion
26 will be granted at this time.1
27
             1
28         After the court reviewed the motions and the accompanying
     briefs and reflected on the oral arguments that had been presented,
     it began and nearly completed this memorandum disposing of them.
                                                  -1-

Case: 19-30088     Doc# 1982    Filed: 05/12/19   Entered: 05/13/19 10:14:59    Page 1 of
                                             5
 1       The reason these motions are being discussed together is
 2 because the disposition of each is for the same reason: it is still
 3 too early in these complex reorganization cases to force the Debtors
 4 to defend the claims of the two movants in two different courts
 5 while at the same time attempting to make progress toward the goal
 6 of a successful reorganization.             While there is no doubt that
 7 Pacific Gas and Electric Company’s (“PG&E”) alleged liability must
 8 be determined, if at all, and perhaps for both claims liquidated as
 9 to amount, it is far more preferable to make progress toward that
10 goal before the individual claims be dealt with.
11 II. DISCUSSION
12       The underlying facts are well-established in the moving papers.
13 Marina Gelman suffered personal injuries in January 2016, and has
14 not fully recovered after lengthty medical treatment.                    She and her
15 husband filed suit in San Francisco Superior Court in January, 2017,
16 naming as defendants PG&E, the City and County of San Francisco
17 (“CCSF”), and The Palm House restaurant.               Much of the pretrial
18 activity has been completed, and the trial has been set previously,
19 continued once, and then continued again until this December.
20       If the Gelmans obtain relief from stay to liquidate their
21 claims and prevail against PG&E, they will still not be able to
22 enforce their claim or take other actions to recover without further
23 permission from the court.          Thus relief now will not finally resolve
24
25
     Then it learned of the Debtors' Letter to Court Regarding Motion
26   for Relief from Stay by Valero Refining Company-California (Dkt.
     No. 1980)(filed at 5:25 PM PDT on May 10, 2019). The information
27   contained in the letter had no influence on the decision that had
     been reached and is reflected in this memorandum. Nothing further
28   needs to be filed to supplement the record.


                                               -2-

Case: 19-30088   Doc# 1982   Filed: 05/12/19   Entered: 05/13/19 10:14:59   Page 2 of
                                          5
 1 their involvement in this case.             Nothing prevents them from severing

 2 their action and proceeding separately against the other
 3 defendants but they have declined that option.
 4       Valero suffered a loss of power and a subsequent complete

 5 shutdown at its Benecia, California refinery in May, 2017.                      It sued

 6 PG&E the following month, claiming damages in excess of $75,000,000;
 7 it may also be permitted to seek punitive damages.                  If it obtains a

 8 judgment above PG&E’s applicable insurance deductible it may be able
 9 to recover from insurance.          As with the Gelmans, even if the court

10 grants relief from stay, Valero will not be able to enforce any
11 judgment or take other actions to recover from PG&E without further
12 permission.
13       The Valero action was scheduled to go to trial in the United

14 States District Court for the Eastern District of California in June
15 of this year.      It has been postponed because of the PG&E bankruptcy.

16       The court is satisfied that both movants have shown prima facie

17 cause for relief from stay under 11 U.S.C. § 362(d).                     No purpose

18 would be served by further explanation of their contentions and
19 arguments.     That said, the court will use its discretion to deny

20 such relief at this time.          PG&E has carried its burden in opposition

21 under 11 U.S.C. § 362(g)(2).
22         In the Corrected Motion of Debtors Pursuant to 11 U.S.C. §
                                                  2
23 1121(d) to Extend Exclusive Periods (Dkt. 1737) , Debtors make a
24
          2
            The Corrected Motion was filed before the May 9, 2019,
25   hearing but had not been reviewed by the court nor made part of the
     record of the motions. Whether or not either movant was even aware
26   of it is of no moment. Reasons for extending exclusivity are not
     reasons for granting or denying relief from stay. Even referring
27   to it now is only to provide a summary of the many complex and
     varied matters that have taken place in under four months and to
28   illustrate the court’s reason why these two motions (and perhaps


                                               -3-

Case: 19-30088   Doc# 1982   Filed: 05/12/19   Entered: 05/13/19 10:14:59    Page 3 of
                                          5
 1 persuasive demonstration that more time is needed to attend to
 2 myriad issues in this case without forcing them to resume defense of
 3 these two actions absent compelling circumstances to justify relief
        3
 4 now.         That is not to ignore the obvious, namely that PG&E and its

 5 parent have numerous counsel and other professionals dealing with
 6 its affairs and litigation counsel defending these two tort actions
 7 may have little or no involvement with the reorganization efforts.
 8 Beyond the specifics of defending these two actions, however,
 9 Debtors’ many challenging tasks include figuring out the structure
10 and implementation methods of any viable reorganization, not the
11 least of which task is the liquidation or aggregate estimation of
12 countless claims from the recent wildfires, other tort liabilities
13 and billions of dollars of contractual liabilities of all types.
14          From this court’s experience, both in the prior PG%E case and

15 many other cases over the years, there is too much at stake in
16 needing to craft the contours of the reorganization than to require
17 a debtor this soon to tackle specific individual cases.                      They must

18 have breathing room in order at least outline where and how these
19 and other claims will be handled.
20          The court must analyze each such request for relief on a case-

21 by-case basis.        The Gelmans and Valero may be closer to relief than

22 others, and this is a close call given the status of both of these
23
     many more) must be denied, or at least deferred, for the time
24   being. It makes no determination on the merits of the Corrected
     Motion.
25
            3
           For example, the lengthy litigation between CCSF and PG&E
26   before the Federal Energy Regulatory Commission justified relief
     from stay, to the extent the stay applies at all, to CCSF at the
27   same May 9, 2019, hearing. That litigation before a specialized
     tribunal will take far longer, and is arguably far more complex
28   than the Gelman and Valero litigation.


                                                 -4-

Case: 19-30088     Doc# 1982   Filed: 05/12/19   Entered: 05/13/19 10:14:59   Page 4 of
                                            5
 1 actions, but relief from stay for these two motions now is not
 2 appropriate.
 3 III. DISPOSITION
 4       The court will follow its usual practice of continuing rather

 5 than denying motions such as these.               Both preliminary hearings are

 6 continued to September 10, 2019, at 9:30 AM.                If either the Gelmans

 7 or Valero prefer a final order denying their motion in order to
 8 facilitate an appeal, their counsel should serve and upload an order
 9 denying the motion “for the reasons stated in this memorandum”.                      In

10 that case the particular motion will be dropped from the September
11 10 calendar.
12       For motions remaining on calendar, the movant(s) may supplement

13 the motion no later than twenty-one days before the continued
14 hearing and PG&E may file a further response to the motion and any
15 supplement no later than five days before the hearing.
16
17                    * * * END OF MEMORANDUM DECISION * * *

18
19
20
21
22
23
24
25
26
27
28


                                               -5-

Case: 19-30088   Doc# 1982   Filed: 05/12/19   Entered: 05/13/19 10:14:59   Page 5 of
                                          5
